Title: From George Washington to William Thornton, 26 November 1799
From: Washington, George
To: Thornton, William



Dear Sir,
Mount Vernon Novr 26th 1799

For, and on account of Mr Blagden, I enclose you a Post note of the Bank of Columbia, for ninety three dollars forty three cents,

and a check on the Bank of Alexandria for nine hundred and six dollars and fifty seven cents. Together, amounting to one thousand dollars, requested by Mr Blagden. With esteem and regard I am Dear Sir Your Obedt Humble Servt

Go: Washington


Let me request the favour of you to desire Mr Blagden to give me the number and sizes of the Rooms in my Houses in the City. frequent enquiries are made of me concerning them without my being able to satisfy the Enquiror.

